DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendment and remarks filed 6/9/2022.
In the amendment, claims 1-2, 12, 15-16 and 19-20 were amended, claims 21-22 were cancelled, and no claims were added. Claims 10 and 17 were previously cancelled in the amendment filed 8/23/2021, and claim 11 was previously cancelled in the amendment filed 11/26/2021. As such, claims 1-9, 12-16 and 18-20 are pending and have been examined.
The previous rejections of claims 21 and 22 under 35 U.S.C. 103 are withdrawn in view of the cancellation of these claims. However, as documented below, rejections of pending claims 1-9, 12-16 and 18-20 under 35 U.S.C. 103 remain.

Response to Arguments
Applicant's arguments filed 6/9/2022 with respect to the rejections of claims 1-9, 12-16 and 18-22 under 35 U.S.C. 103 have been fully considered and are persuasive in part.
In particular, the cancellation of claims 21 and 22 has rendered the rejections of those claims under 35 U.S.C. 103 moot. Applicant's arguments with respect to the rejections of claims 1-4, 6-11, 13-17 and 19-20 under 35 U.S.C. 103 have been fully considered but are moot because the arguments do not apply to the combination of references used in the current rejections. In particular, as discussed in detail below, a new combination of references (i.e., Sakaguchi in view of Jin and Schuyler, and further in view of the newly-asserted reference Li) is applied to reject amended independent claims 1, 15 and 19 as well as dependent claims 2-9, 12-14, 16, 18 and 20. 
As discussed below, the new combination of references, Sakaguchi, Jin, Schuyler and newly-asserted non-patent literature Li et al. (“Variation-Aware Reliable Many- Core System Design by Exploiting Inherent Core Redundancy.” IEEE Transactions on Very Large Scale Integration (VLSI) Systems 25.10 October 2017:2803-2816, previously cited in the examiner’s Notice of References Cited PTO-892 form dated 5/12/2021, hereinafter “Li”) teaches all the features of pending claims 1-9, 12-16 and 18-20. 
Applicant’s amendments have necessitated the claim rejections under 35 U.S.C. 112(b) and 103 discussed below.
With reference to amended claim 1, Applicant asserts that “Sakaguchi in view of Jin and Schuyler does not teach or suggest ‘determining, during a training phase of a neural network, a criticality for respective computations performed in each neuron within the neural network; and
selectively applying N-MR to the respective computations in each neuron having the criticality that is higher than a predetermined threshold,
wherein the training phase of the network determines which of the respective computations contribute maximally to an overall network output’, as recited in exemplary claim 1.” (applicant’s remarks, pages 7-8, emphasis in original). 
With apparent reference to embodiments disclosed in Applicant’s specification, but not language recited in the claims, Applicant states “selective N-MR can be applied (qualitatively or quantitatively) to the most critical computations (e.g., see application at paragraph [0027]).” (applicant’s remarks, page 11, emphasis in original, referencing features disclosed in the specification).
With reference to the tertiary Schuyler reference, applicant then alleges that, despite Schuyler’s explicit disclosures noted in the previous office action, “Schuyler is not enabled for the alleged subject matter to which the Examiner is relying on to teach the claimed invention. The relied upon page 18 of the NPL slide deck is for ‘future directions’. In other words, the relied upon feature is for elements not invented yet or discovered yet. The NPL merely references that in the future, consideration may be given to run-time splitting of important nodes or not computing unimportant nodes.” before asserting that in “the claimed invention, N-MR is applied to respective computations in each neuron that has a criticality that is higher than a threshold. Schuyler does not disclose applying N-MR to computations of each neuron. Schuyler merely teaches applying N-MR to neurons but not to the computations of each neuron.” (applicant’s remarks, page 8, emphasis in original). 
Even assuming arguendo that applicant’s allegations regarding Schuyler vis-à-vis the amended claims are correct, which examiner does not concede, the examiner points applicant to the below discussion of newly-asserted reference Li, which is now combined with Sakaguchi, Jin and Schuyler to teach the limitations of applicant’s amended claims. 
Applicant then generally alleges that “The other cited references, even as combined with Schuyler, do not teach or suggest the claimed invention for at least the above reasons.”(applicant’s remarks, page 8).
As such, applicant apparently argues that the claim limitations recited in amended independent claims 1, 15 and 19, i.e., “determining, during a training phase of a neural network, a criticality for respective computations performed in each neuron within the neural network; and selectively applying N-MR to the respective computations in each neuron having the criticality that is higher than a predetermined threshold,
wherein the training phase of the network determines which of the respective computations contribute maximally to an overall network output” are not disclosed or taught in the portions of the Sakaguchi, Jin and Schuyler references applied to claims 1, 15 and 19 in the previous Office Action. The examiner respectfully disagrees and points applicant to the discussion of Sakaguchi, Jin, Schuyler and the newly-asserted Li reference below.
Regarding applicant’s argument that the above-noted determining limitation recited in each of amended claims 1, 15 and 19, i.e., “determining, during a training phase of a neural network, a criticality for respective computations performed in each neuron within the neural network” is not taught by the combination of Sakaguchi, Jin and Schuyler (applicant’s remarks pages 7-8), the examiner disagrees and points applicant to the below discussion of Jin.
With continued reference to the above-noted determining limitation, the examiner points to pages 86-88 of Jin, which explicitly disclose that “optimizations can be integrated into the training process with modified cost objective function and constraints so that weak synaptic connections can be automatically pruned” [i.e., determine, during a training process/phase, respective weakness or strengths - criticality of connections between each neuron within the neural network], “estimated the relevance of neuron nodes and then remove the least important ones during training, where the relevance of a unit is defined as the error when the unit is removed minus the error when it is left in place. … measure the ‘saliency’ of a weight by estimating the second derivative of the error with respect to the weight. … estimating the significance of a hidden neuron with a function of its input and output weights” and “When designing a … neural network, we … approximate the complex correlations between the input and output patterns provided in the training data set. … we may realize this trade-off by minimizing the total cost associated with the current network structure [103]: R(w) = Es(w) + λEc(w) … the λ can be regarded as a regularization parameter representing the relative importance” [i.e., determining, during training, criticality/relevance/salience/significance/importance for respective computations/functions performed in each neuron within the neural network based on neuron weights and errors resulting from the computations].

With respect to applicant’s argument that the above-noted applying limitation recited in each of amended claims 1, 15 and 19, i.e., “selectively applying N-MR to the respective computations in each neuron having the criticality that is higher than a predetermined threshold” is not taught by the combination of Sakaguchi, Jin and Schuyler (applicant’s remarks page 11), the examiner disagrees and points applicant to the below discussion of Sakaguchi and Jin.
With continued reference to the above-noted applying limitation, the examiner points paragraphs 30-33, 35 and 143 of Sakaguchi, which explicitly disclose that “triple modular redundancy is a redundant configuration technique in which modules (units) are triplexed for the purpose of achieving further reliability of a system.” [i.e., applying 3/N modular redundancy (3/N-MR) for triplexing/replicating modules/units/neurons to achieve reliability], “In this triple modular redundancy, three units with the same function are equipped and processing results thereof are passed through”, “FIG. 1 illustrates a configuration example of the triple modular redundancy. In FIG. 1, a unit (UNIT0) 90-1, a unit (UNIT1) 90-2, and a unit (UNIT2) 90-3 are provided as three units having the same function. Each unit performs a process on the same input and outputs a processing result thereof”, “performing a majority vote operation on the three processing results input from the units 90-1 to 90-3 and outputs the selected processing result” and “in the arithmetic operations of the neural network, if the triple modular redundancy is applied”, “the neuron is constituted by a multiplier” [i.e., applying 3/N-MR to arithmetic operations/computations of in each unit/neuron].
With reference to the above-noted “neuron having a criticality higher than a predetermined threshold limitation”, the examiner points to pages 46, 87 and 190 of Jin, which explicitly disclose “changing the weights and biases of all neurons until the network produces the desired output within a given error threshold” [i.e., a predetermined threshold], “estimated the relevance of neuron nodes and then remove the least important ones … the relevance of a unit is defined as the error [i.e., neuron importance is defined as error] when the unit is removed minus the error when it is left in place” [i.e., a relevant/important neuron is not removed and is a critical/important neuron] and “criterion for all network structures [i.e., including neurons of the network], where the … error has achieved a reasonably small value (in this study 1% threshold is used).” [i.e., neuron having importance/criticality-inverse of error, higher than a threshold].
With reference to the above noted “selectively applying N-MR to the … computations in each neuron” limitation, the examiner further points to FIGs. N-MR-1-3 on page 5 of Schuyler, which depict an “N-MR” technique that “Replicate[s] each hidden neuron N times” and “Replicate[s] each hidden neuron connection for each new neuron” [i.e., applying N-MR to replication computations in each hidden neuron] and page 7, which discloses “We vary the amount of N-MR” [i.e., selective N-MR applied to a hidden level of a neural network to each hidden neuron].
With continued reference to the above-noted selectively applying N-MR to the respective computations in each neuron limitation, the examiner also points to pages 2805, 2807-2808, 2810 and 2815 of Li, which explicitly disclose that “NMR systems can be reconfigured to … dynamically form NMR subsystems … selective replication of tasks … ensure the reliability of each task by … selecting the proper type of processing elements”, “modify the reliability model of an NMR system by using … weighted voting. … we select the result from the core with the best core type. Consequently, the mathematical model of the total NMR system where N is equal to three, for example, should be modified as RNMR_modified (N = 3) = R1 + (1 − R1) · R2 · R3 (5) where R1, R2, and R3 represent reliability of single module execution on the best, second-best, and third-best core, respectively. Other cases of different N-value can be similarly calculated.”, “To achieve the required reliability of each task while minimizing the total number of redundant execution, we determine which cores to select in the system for NMR formulation based on the information given in the NMR table.”, “TMR, and 5-MR where the N-value is set to … 3, and 5, respectively. These schemes then formulate the NMR groups … Among different RMS applications that have the properties of iterative computation or repetitive operation, we choose the neural networks and k-means clustering for computation intensive and I/O intensive applications” and “The neural network computes a 5-input XOR function with three hidden layers. There are five neurons in each hidden layer. … There are two consecutive tasks, the weighted sum and the activation function, in each neuron. During the execution of the neural network, all the weighted sum tasks in the neurons within the same layer are parallel executed … After the weighted sum tasks complete, the tasks for activation function in different neurons are parallel executed.” [i.e., selectively applying N-MR to respective tasks/computations executed in each node/neuron in the neural network].
With regard to applicant’s argument that the above-noted wherein clause recited in each of amended claims 1, 15 and 19, i.e., “wherein the training phase of the network determines which of the respective computations contribute maximally to an overall network output” is not taught by the combination of Sakaguchi, Jin and Schuyler (applicant’s remarks pages 7-8), the examiner disagrees and points applicant to the below discussion of Jin.
With reference to the above-noted wherein clause, the examiner points to Table 4 of Jin, which depicts a “Comparison of Reconfigurable Neuron Implementations” for different types of neurons. The examiner further points to pages 86-88 of Jin, which explicitly disclose that “optimizations can be integrated into the training process with modified cost objective function and constraints so that weak synaptic connections can be automatically pruned” [i.e., determine, during a training process/phase, respective weakness or strengths - criticality of connections between each neuron within the neural network], “estimated the relevance of neuron nodes and then remove the least important ones during training, where the relevance of a unit is defined as the error when the unit is removed minus the error when it is left in place. … measure the ‘saliency’ of a weight by estimating the second derivative of the error with respect to the weight. … estimating the significance of a hidden neuron with a function of its input and output weights” and “When designing a … neural network, we … approximate the complex correlations between the input and output patterns provided in the training data set. … we may realize this trade-off by minimizing the total cost associated with the current network structure [103]: R(w) = Es(w) + λEc(w) … the λ can be regarded as a regularization parameter representing the relative importance” [i.e., determining, during training, criticality/relevance/salience/significance/importance for respective computations/functions performed in each neuron within the neural network based on neuron weights and errors resulting from the computations].
Moreover, as detailed below, the combination of Sakaguchi, Jin, Schuyler and Li (i.e., Sakaguchi in view of Jin and Schuyler and further in view of Li) teaches all of the other limitations of amended independent claims 1, 15 and 19. 
 Further, as discussed below, the combination of Sakaguchi, Jin, Schuyler and Li also teaches the limitations of dependent claims 2-9, 12-14, 16, 18 and 20. 
Applicant’s amendments have necessitated the rejections under 35 U.S.C. 112(b) and 103 discussed below. 

EXAMINER’S NOTE: As indicated in the previous Office Actions, independent claim 19 is directed to a "computer program product for N modular redundancy (N-MR) for neural networks, the computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer". According to the original specification of the applicant, the utilization computer-readable storage medium is limited to non-transitory machine readable media [i.e., paragraph 66 “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”] 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-9, 16, 18 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Amended dependent claims 2, 16 and 20 each recite “the checker neural network” (see, line 4 in each of claims 2, 16 and 20). There is insufficient antecedent basis for this limitation in each of these claims. No “checker neural network” was previously introduced in these claims, or in their respective base claims, independent claims 1, 15 or 19. Applicant previously introduced “a neural network” in claims 1, 15 and 19 (see, line 3 of claim 1, line 5 in claim 15 and line 5 of claim 19). Also, claims 2, 16 and 20 each subsequently recite “executing a neural network program and at least one checker neural network” (see, e.g., lines 4-5 in each of claims 2, 16 and 20). However, it is unclear whether “the checker neural network” is the same “checker neural network” as the later recited “at least one checker neural network” or the previously-introduced “neural network”. For the purposes of determining patent eligibility and comparison with the prior art, the examiner is interpreting the term “the checker neural network” as any “checker neural network” and the subsequently-recited “at least one checker neural network” as the previously-introduced “the checker neural network”. Appropriate correction is required.
Also, claims 3-9 and 18, which each depend directly or indirectly from claims 2 and 16, respectively, are rejected under 35 U.S.C. 112(b) as being indefinite under the same rationale as claims 2 and 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 12-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi (US 2019/0130245 A1, hereinafter “Sakaguchi”) in view of non-patent literature Jin (“Autonomously Reconfigurable Artificial Neural Network on a Chip”, Diss. University of Pittsburgh, 2010: i-230”, hereinafter “Jin”) and further in view of non-patent literature Schuyler, Eldridge and Joshi, Ajay ("Exploiting hidden layer modular redundancy for fault-tolerance in neural network accelerators." (2015): 1-12, hereinafter “Schuyler”). Based upon the earlier publication date of the Schuyler reference, January 30, 2015, which is before the effective filing date of this application, i.e., November 8, 2017, it constitutes prior art under 35 U.S.C. 102(a)(1). Also, while the applied Schuyler reference is co-authored by an inventor of the instant application, Eldridge Schuyler, the 35 USC § 102(b)(1)(A) exception does not apply because the reference was authored in part by Ajay Joshi, who is not named as an inventor of the instant application. See MPEP § 2153.01(a): “If ... the application names fewer joint inventors than a publication (e.g., the application names as joint inventors A and B, and the publication names as authors A, B and C), it would not be readily apparent from the publication that it is by the inventor (i.e., the inventive entity) or a joint inventor and the publication would be treated as prior art under AIA  35 U.S.C. 102(a)(1).” 
With respect to claim 1, Sakaguchi discloses the invention as claimed including a computer-implemented N modular redundancy (N-MR) method for neural networks (see, e.g., paragraphs 30, 35, 47 and 181, “triple modular redundancy is a redundant configuration technique in which modules (units) are triplexed” [i.e., a 3/N modular redundancy technique/method for triplexing/replicating modules/units/neurons], “in the arithmetic operations of the neural network, if the triple modular redundancy is applied” [i.e., for neural networks], “an arithmetic operation method for a neural network” [i.e., a method for neural networks], “the above-described processes can be executed by hardware as well and also can be executed by software. In a case where the series of the processes is executed by software, a program constituting the software is installed in a computer.” [i.e., a computer-implemented method]), the method comprising: …
applying N-MR to … computations (see, e.g., paragraphs 30-33, 35 and 143, “triple modular redundancy is a redundant configuration technique in which modules (units) are triplexed for the purpose of achieving further reliability of a system.” [i.e., applying 3/N modular redundancy (3/N-MR) for triplexing/replicating modules/units/neurons to achieve reliability], “In this triple modular redundancy, three units with the same function are equipped and processing results thereof are passed through”, “FIG. 1 illustrates a configuration example of the triple modular redundancy. In FIG. 1, a unit (UNIT0) 90-1, a unit (UNIT1) 90-2, and a unit (UNIT2) 90-3 are provided as three units having the same function. Each unit performs a process on the same input and outputs a processing result thereof”, “performing a majority vote operation on the three processing results input from the units 90-1 to 90-3 and outputs the selected processing result”, “in the arithmetic operations of the neural network, if the triple modular redundancy is applied”, “the neuron is constituted by a multiplier” [i.e., applying 3/N-MR to arithmetic operations/computations of in each unit/neuron]).
Although Sakaguchi substantially discloses the claimed invention, Sakaguchi is not relied on to explicitly disclose determining, during a training phase of a neural network, a criticality for respective computations performed in each neuron within the neural network; and … a neuron having the criticality that is higher than a predetermined threshold, wherein the training phase of the network determines which of the respective computations contribute maximally to an overall network output.
In the same field, analogous art Jin teaches determining, during a training phase of a neural network, a criticality for respective computations performed in each neuron within the neural network (see, e.g., pages 86-88, “optimizations can be integrated into the training process with modified cost objective function and constraints so that weak synaptic connections can be automatically pruned” [i.e., determine, during a training process/phase, respective weakness or strengths - criticality of connections between each neuron within the neural network], “estimated the relevance of neuron nodes and then remove the least important ones during training, where the relevance of a unit is defined as the error when the unit is removed minus the error when it is left in place. … measure the ‘saliency’ of a weight by estimating the second derivative of the error with respect to the weight. … estimating the significance of a hidden neuron with a function of its input and output weights”, “When designing a … neural network, we … approximate the complex correlations between the input and output patterns provided in the training data set. … we may realize this trade-off by minimizing the total cost associated with the current network structure [103]: R(w) = Es(w) + λEc(w) … the λ can be regarded as a regularization parameter representing the relative importance” [i.e., determining, during training, criticality/relevance/salience/significance/importance for respective computations/functions performed in each neuron within the neural network based on neuron weights and errors resulting from the computations]); and … 
a neuron having the criticality that is higher than a predetermined threshold (see, e.g., pages 46, 87 and 190, “changing the weights and biases of all neurons until the network produces the desired output within a given error threshold” [i.e., a predetermined threshold], “estimated the relevance of neuron nodes and then remove the least important ones … the relevance of a unit is defined as the error [i.e., neuron importance is defined as error] when the unit is removed minus the error when it is left in place” [i.e., a relevant/important neuron is not removed and is a critical/important neuron], “criterion for all network structures [i.e., including neurons of the network], where the … error has achieved a reasonably small value (in this study 1% threshold is used).” [i.e., neuron having importance/criticality-inverse of error, higher than a threshold]), wherein the training phase of the network determines which of the respective computations contribute maximally to an overall network output (see, e.g., Table 4 - depicting a “Comparison of Reconfigurable Neuron Implementations” for different types of neurons and pages 86-88, “optimizations can be integrated into the training process with modified cost objective function and constraints”, “a method which estimated the relevance of neuron nodes and then remove the least important ones during training, where the relevance of a unit is defined as the error when the unit is removed minus the error when it is left in place.” [i.e., criticality/relevance/importance of each neuron/unit is determined during the training process/phase of the network to determine which of the respective computations performed by neurons/units contribute maximally to network accuracy – lowest error], “we … approximate the complex correlations between the input and output patterns provided in the training data set. We … carefully manage the training process and determine an appropriate trade-off between the training performance of MLP systems (i.e., accuracy of predicted outputs) … we may realize this trade-off by minimizing the total cost associated with the current network structure [103]: R(w) = Es(w) + λEc(w) … the λ can be regarded as a regularization parameter representing the relative importance” [i.e., network training determines which of the respective computations by neurons with lowest error contribute maximally to accurate predictions/predicted outputs, an overall network output]).
Sakaguchi and Jin are analogous art because they are both directed to configuring neural networks (see, e.g., Sakaguchi, Abstract and paragraph 4, and Jin, pages 3, 30 and 71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakaguchi to incorporate the teachings of Jin to provide “a Distributed Artificial Neural Network (DANN) architecture” (i.e., a neural network) that is “made up of a lightweight topological & algorithmic controller and a mass of highly independent, autonomic, smart neuron units.” (See, e.g., Jin, page 6). Doing so would have allowed Sakaguchi to leverage the DANN architecture to “significantly improve the system performance by maximizing the degree of neuron-level parallelism” and to greatly reduce “the data and control dependency between the central controller and all neurons, which provides a more flexible architectural infrastructure” than traditional artificial neural networks (ANNs), as suggested by Jin (See, e.g., Jin, page 6). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.
Although Sakaguchi in view of Jin substantially teaches the claimed invention, Sakaguchi in view of Jin is not relied on to teach selectively applying N-MR to the … computations in each neuron.
In the same field, analogous art Schuyler teaches selectively applying N-MR to the … computations in each neuron (see, e.g., FIGs. N-MR-1-3 on page 5 depicting an “N-MR” technique that “Replicate[s] each hidden neuron N times” and “Replicate[s] each hidden neuron connection for each new neuron” [i.e., applying N-MR to replication computations in each hidden neuron] and page 7, “We vary the amount of N-MR” [i.e., selective N-MR applied to a hidden level of a neural network to each hidden neuron]).
Sakaguchi, Jin and Schuyler are analogous art because they are each directed to configuring neural networks (see, e.g., Sakaguchi, Abstract and paragraph 4, Jin, pages 3, 30 and 71, and Schuyler, pages 6 and 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakaguchi in view of Jin to incorporate the teachings of Schuyler to provide a neural network accelerator that exploits modular redundancy for fault-tolerance (See, e.g., Schuyler, pages 1 and 6). Doing so would have allowed Sakaguchi in view of Jin to leverage CMOS scaling for improved performance and to use N-MR to leverage the potential for fault-tolerance in neural networks, as suggested by Schuyler (See, e.g., Schuyler, pages 2 and 11). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.
Although Sakaguchi in view of Jin and Schuyler substantially teaches the claimed invention, Sakaguchi in view of Jin and Schuyler is not relied on to teach selectively applying N-MR to the respective computations in each neuron.
In the same field, Li teaches selectively applying N-MR to the respective computations in each neuron (see, e.g., pages 2805, 2807-2808, 2810 and 2815, “NMR systems can be reconfigured to … dynamically form NMR subsystems … selective replication of tasks … ensure the reliability of each task by … selecting the proper type of processing elements”, “modify the reliability model of an NMR system by using … weighted voting. … we select the result from the core with the best core type. Consequently, the mathematical model of the total NMR system where N is equal to three, for example, should be modified as RNMR_modified (N = 3) = R1 + (1 − R1) · R2 · R3 (5) where R1, R2, and R3 represent reliability of single module execution on the best, second-best, and third-best core, respectively. Other cases of different N-value can be similarly calculated.”, “To achieve the required reliability of each task while minimizing the total number of redundant execution, we determine which cores to select in the system for NMR formulation based on the information given in the NMR table.”, “TMR, and 5-MR where the N-value is set to … 3, and 5, respectively. These schemes then formulate the NMR groups … Among different RMS applications that have the properties of iterative computation or repetitive operation, we choose the neural networks and k-means clustering for computation intensive and I/O intensive applications”, “The neural network computes a 5-input XOR function with three hidden layers. There are five neurons in each hidden layer. … There are two consecutive tasks, the weighted sum and the activation function, in each neuron. During the execution of the neural network, all the weighted sum tasks in the neurons within the same layer are parallel executed … After the weighted sum tasks complete, the tasks for activation function in different neurons are parallel executed.” [i.e., selectively applying N-MR to respective tasks/computations executed in each node/neuron in the neural network]).
Sakaguchi, Jin, Schuyler and Li are analogous art because they are each directed to configuring and choosing neural networks (see, e.g., Sakaguchi, Abstract and paragraph 4, Jin, pages 3, 30 and 71, Schuyler, pages 6 and 12 and Li, pages 2810 and 2815).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakaguchi in view of Jin and Schuyler to incorporate the teachings of Li to “implement N-modular redundant (NMR) subsystems” and “a variation-aware core-level redundancy scheme” that uses “NMR tables that store the degree of redundancy using mathematical models for systems” (See, e.g., Li, Abstract and page 2803). Doing so would have allowed Sakaguchi in view of Jin and Schuyler to use Li’s scheme and NMR tables to “achieve robust computation in many-core systems with inter-core variations and mixed workloads” and “to achieve high reliability” because “the proposed scheme can increase the reliability by 47.92% and achieve the energy saving of 39% compared with conventional core-level redundancy methods”, as suggested by Li (See, e.g., Li, Abstract and page 2803).

With respect to independent claim 15, Sakaguchi discloses the invention as claimed including an N modular redundancy (N-MR) system for neural networks (see, e.g., paragraphs 30, 35 and 190, “triple modular redundancy is a redundant configuration technique in which modules (units) are triplexed for the purpose of achieving further reliability of a system.” [i.e., a 3/N modular redundancy system for triplexing/replicating modules/units/neurons], “in the arithmetic operations of the neural network, if the triple modular redundancy is applied” [i.e., for neural networks], “a system stands for a collection of a plurality of constituent members (e.g., devices and modules (parts)” [i.e., a system]), said system comprising:
a processor; and a memory (see, e.g., paragraph 183, “In the computer 1000, a central processing unit (CPU) 1001, a read only memory (ROM) 1002, and a random access memory (RAM) 1003 are interconnected through a bus 1004” [i.e., processor and a memory]), the memory storing instructions to cause the processor to perform (see, e.g., paragraphs 113 and 185, “the above-described processes can be executed by hardware as well and also can be executed by software. In a case where the series of the processes is executed by software, a program constituting the software is installed in a computer”, “computer 1000 configured as described above, for example, the aforementioned series of the processes is performed in such a manner that the CPU 1001 loads a program stored in the recording unit 1008 to the RAM 1003 via the input/output interface 1005 and the bus 1004 to execute.” [i.e., software program/instructions stored in the computer memory to cause the processor of the computer to perform/execute processes]): …
applying N-MR to … computations (see, e.g., paragraphs 30-33, 35 and 143, “triple modular redundancy is a redundant configuration technique in which modules (units) are triplexed for the purpose of achieving further reliability of a system.” [i.e., applying 3/N modular redundancy (3/N-MR) for triplexing/replicating modules/units/neurons to achieve reliability], “In this triple modular redundancy, three units with the same function are equipped and processing results thereof are passed through”, “FIG. 1 illustrates a configuration example of the triple modular redundancy. In FIG. 1, a unit (UNIT0) 90-1, a unit (UNIT1) 90-2, and a unit (UNIT2) 90-3 are provided as three units having the same function. Each unit performs a process on the same input and outputs a processing result thereof”, “performing a majority vote operation on the three processing results input from the units 90-1 to 90-3 and outputs the selected processing result”, “in the arithmetic operations of the neural network, if the triple modular redundancy is applied”, “the neuron is constituted by a multiplier” [i.e., applying 3/N-MR to arithmetic operations/computations of in each unit/neuron]).
Although Sakaguchi substantially discloses the claimed invention, Sakaguchi is not relied on to explicitly disclose determining, during a training phase of a neural network, a criticality for respective computations performed in each neuron within the neural network; and … a neuron having the criticality that is higher than a predetermined threshold, wherein the training phase of the network determines which of the respective computations contribute maximally to an overall network output.
In the same field, analogous art Jin teaches determining, during a training phase of a neural network, a criticality for respective computations performed in each neuron within the neural network (see, e.g., pages 86-88, “optimizations can be integrated into the training process with modified cost objective function and constraints so that weak synaptic connections can be automatically pruned” [i.e., determine, during a training process/phase, respective weakness or strengths - criticality of connections between each neuron within the neural network], “estimated the relevance of neuron nodes and then remove the least important ones during training, where the relevance of a unit is defined as the error when the unit is removed minus the error when it is left in place. … measure the ‘saliency’ of a weight by estimating the second derivative of the error with respect to the weight. … estimating the significance of a hidden neuron with a function of its input and output weights”, “When designing a … neural network, we … approximate the complex correlations between the input and output patterns provided in the training data set. … we may realize this trade-off by minimizing the total cost associated with the current network structure [103]: R(w) = Es(w) + λEc(w) … the λ can be regarded as a regularization parameter representing the relative importance” [i.e., determining, during training, criticality/relevance/salience/significance/importance for respective computations/functions performed in each neuron within the neural network based on neuron weights and errors resulting from the computations]); and … 
a neuron having a criticality higher than a predetermined threshold (see, e.g., pages 46, 87 and 190, “changing the weights and biases of all neurons until the network produces the desired output within a given error threshold” [i.e., a predetermined threshold], “estimated the relevance of neuron nodes and then remove the least important ones … the relevance of a unit is defined as the error [i.e., neuron importance is defined as error] when the unit is removed minus the error when it is left in place” [i.e., a relevant/important neuron is not removed and is a critical/important neuron], “criterion for all network structures [i.e., including neurons of the network], where the … error has achieved a reasonably small value (in this study 1% threshold is used).” [i.e., neuron having importance/criticality-inverse of error, higher than a threshold]), wherein the training phase of the network determines which of the respective computations contribute maximally to an overall network output (see, e.g., Table 4 - depicting a “Comparison of Reconfigurable Neuron Implementations” for different types of neurons and pages 86-88, “optimizations can be integrated into the training process with modified cost objective function and constraints”, “a method which estimated the relevance of neuron nodes and then remove the least important ones during training, where the relevance of a unit is defined as the error when the unit is removed minus the error when it is left in place.” [i.e., criticality/relevance/importance of each neuron/unit is determined during the training process/phase of the network to determine which of the respective computations performed by neurons/units contribute maximally to network accuracy – lowest error], “we … approximate the complex correlations between the input and output patterns provided in the training data set. We … carefully manage the training process and determine an appropriate trade-off between the training performance of MLP systems (i.e., accuracy of predicted outputs) … we may realize this trade-off by minimizing the total cost associated with the current network structure [103]: R(w) = Es(w) + λEc(w) … the λ can be regarded as a regularization parameter representing the relative importance” [i.e., network training determines which of the respective computations by neurons with lowest error contribute maximally to accurate predictions/predicted outputs, an overall network output]).
Sakaguchi and Jin are analogous art because they are both directed to configuring neural networks (see, e.g., Sakaguchi, Abstract and paragraph 4, and Jin, pages 3, 30 and 71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakaguchi to incorporate the teachings of Jin to provide “a Distributed Artificial Neural Network (DANN) architecture” (i.e., a neural network) that is “made up of a lightweight topological & algorithmic controller and a mass of highly independent, autonomic, smart neuron units.” (See, e.g., Jin, page 6). Doing so would have allowed Sakaguchi to leverage the DANN architecture to “significantly improve the system performance by maximizing the degree of neuron-level parallelism” and to greatly reduce “the data and control dependency between the central controller and all neurons, which provides a more flexible architectural infrastructure” than traditional artificial neural networks (ANNs), as suggested by Jin (See, e.g., Jin, page 6). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.
Although Sakaguchi in view of Jin substantially teaches the claimed invention, Sakaguchi in view of Jin is not relied on to teach selectively applying N-MR to the … computations in each neuron.
In the same field, analogous art Schuyler teaches selectively applying N-MR to the … computations in each neuron (see, e.g., FIGs. N-MR-1-3 on page 5 depicting an “N-MR” technique that “Replicate[s] each hidden neuron N times” and “Replicate[s] each hidden neuron connection for each new neuron” [i.e., applying N-MR to replication computations in each hidden neuron] and page 7, “We vary the amount of N-MR” [i.e., selective N-MR applied to a hidden level of a neural network to each hidden neuron]).
Sakaguchi, Jin and Schuyler are analogous art because they are each directed to configuring neural networks (see, e.g., Sakaguchi, Abstract and paragraph 4, Jin, pages 3, 30 and 71, and Schuyler, pages 6 and 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakaguchi in view of Jin to incorporate the teachings of Schuyler to provide a neural network accelerator that exploits modular redundancy for fault-tolerance (See, e.g., Schuyler, pages 1 and 6). Doing so would have allowed Sakaguchi in view of Jin to leverage CMOS scaling for improved performance and to use N-MR to leverage the potential for fault-tolerance in neural networks, as suggested by Schuyler (See, e.g., Schuyler, pages 2 and 11). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.
Although Sakaguchi in view of Jin and Schuyler substantially teaches the claimed invention, Sakaguchi in view of Jin and Schuyler is not relied on to teach selectively applying N-MR to the respective computations in each neuron.
In the same field, Li teaches selectively applying N-MR to the respective computations in each neuron (see, e.g., pages 2805, 2807-2808, 2810 and 2815, “NMR systems can be reconfigured to … dynamically form NMR subsystems … selective replication of tasks … ensure the reliability of each task by … selecting the proper type of processing elements”, “modify the reliability model of an NMR system by using … weighted voting. … we select the result from the core with the best core type. Consequently, the mathematical model of the total NMR system where N is equal to three, for example, should be modified as RNMR_modified (N = 3) = R1 + (1 − R1) · R2 · R3 (5) where R1, R2, and R3 represent reliability of single module execution on the best, second-best, and third-best core, respectively. Other cases of different N-value can be similarly calculated.”, “To achieve the required reliability of each task while minimizing the total number of redundant execution, we determine which cores to select in the system for NMR formulation based on the information given in the NMR table.”, “TMR, and 5-MR where the N-value is set to … 3, and 5, respectively. These schemes then formulate the NMR groups … Among different RMS applications that have the properties of iterative computation or repetitive operation, we choose the neural networks and k-means clustering for computation intensive and I/O intensive applications”, “The neural network computes a 5-input XOR function with three hidden layers. There are five neurons in each hidden layer. … There are two consecutive tasks, the weighted sum and the activation function, in each neuron. During the execution of the neural network, all the weighted sum tasks in the neurons within the same layer are parallel executed … After the weighted sum tasks complete, the tasks for activation function in different neurons are parallel executed.” [i.e., selectively applying N-MR to respective tasks/computations executed in each node/neuron in the neural network]).
Sakaguchi, Jin, Schuyler and Li are analogous art because they are each directed to configuring and choosing neural networks (see, e.g., Sakaguchi, Abstract and paragraph 4, Jin, pages 3, 30 and 71, Schuyler, pages 6 and 12 and Li, pages 2810 and 2815).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakaguchi in view of Jin and Schuyler to incorporate the teachings of Li to “implement N-modular redundant (NMR) subsystems” and “a variation-aware core-level redundancy scheme” that uses “NMR tables that store the degree of redundancy using mathematical models for systems” (See, e.g., Li, Abstract and page 2803). Doing so would have allowed Sakaguchi in view of Jin and Schuyler to use Li’s scheme and NMR tables to “achieve robust computation in many-core systems with inter-core variations and mixed workloads” and “to achieve high reliability” because “the proposed scheme can increase the reliability by 47.92% and achieve the energy saving of 39% compared with conventional core-level redundancy methods”, as suggested by Li (See, e.g., Li, Abstract and page 2803).

Regarding claim 12, as discussed above, Sakaguchi in view of Jin, Schuyler and Li teaches the method of claim 1.
Although Sakaguchi substantially discloses the claimed invention, Sakaguchi is not relied on to explicitly disclose wherein the neuron that has N-MR applied thereto is split into two neurons and an output of the two neurons is to be combined via a coalescer to check for a fault.
In the same field, analogous art Jin teaches wherein the neuron that has N-MR applied thereto is split into two neurons (see, e.g., pages 3, 55 and 167, “Dual Modular Redundancy (DMR)”, “dual or triple modular redundancy” [i.e., dual modular redundancy splits modules/units into two neurons], “given the prominent footprint percentage of neuron units in ARANN [i.e., including the critical neuron unit], it would be very convenient and cost-effective to achieve a higher level full-system fault-tolerance, by replicating” [i.e., neuron is replicated/split into two neurons]) and an output of the two neurons is to be combined via a coalescer to check for a fault (paragraph 28 of applicant’s specification discloses “The Coalescer may be an averaging unit (alternatively accomplished by dividing outgoing weights from replicated neurons by N), a majority vote, and/or an equality checker”. Aside from the above-noted language, applicant’s specification does not define or provide examples of “a coalescer”. Therefore, “a coalescer”, under the BRI, in light of the specification, is any component or mechanism that combines or averages neuron weights or outputs) (see, e.g., pages 35, 40, 56, 105 and 177, “finding the correct combination of weights”, “overall behaviors of ANNs are primarily determined by the specific functional characteristics of all homogeneous computational neuron nodes [i.e., including the two split neurons], we will explore the system reliability … from the basic level of the network structure - neuron-level faults” [i.e., to check for a fault], “The combination of weights which minimizes the error function is considered” [i.e., combine/coalesce weights to check for an error/fault], “combination of the desired number of neurons” [i.e., the two neurons], “V2P mapping scheme relies on the desired number of neurons as well as the availability of all physical neurons at this moment, these two parameters will be combined together.” [i.e., coalesce/combine two output parameters]).

Regarding claim 13, as discussed above, Sakaguchi in view of Jin, Schuyler and Li teaches the method of claim 12.
Sakaguchi further discloses wherein the coalescer includes at least one of:
an averaging unit; a median unit; a majority vote; and an equality checker that repeats a computation of the two neurons until equality is reached (see, e.g., paragraphs 31-32, “In this triple modular redundancy, three units with the same function are equipped and processing results thereof are passed through a majority voting element (VOTER), such that a processing result in which two or more of the processing results match is selected … Each unit performs a process on the same input and outputs a processing result thereof to the majority voter (VOTER) 100.” [i.e., a majority vote]). 

Regarding claims 14 and 18, as discussed above, Sakaguchi in view of Jin, Schuyler and Li teaches the method of claim 1 and the system of claim 15.
Sakaguchi further discloses embodied in a cloud-computing environment (see, e.g., paragraph 191, “the present technology can employ a cloud computing configuration” [i.e., embodied in a cloud-computing environment/configuration].)

With regard to independent claim 19, Sakaguchi discloses the invention as claimed including a computer program product (see, e.g., paragraphs 184 and 186-187, “drive 1010 drives a removable recording medium 1011 such as a magnetic disk, an optical disc, a magneto-optical disk, or a semiconductor memory”, “the program executed by the computer 1000 (CPU 1001) can be provided by being recorded in the removable recording medium 1011 serving as a package medium”, “In the computer 1000, the program can be installed to the recording unit 1008 via the input/output interface 1005 by mounting the removable recording medium 1011 in the drive 1010” [i.e., a computer program product/1011]) for N modular redundancy (N-MR) for neural networks (see, e.g., paragraphs 30 and 35, “triple modular redundancy is a redundant configuration technique in which modules (units) are triplexed for the purpose of achieving further reliability of a system.” [i.e., for 3/N modular redundancy for triplexing/replicating modules/units/neurons], “in the arithmetic operations of the neural network, if the triple modular redundancy is applied” [i.e., for neural networks]), the computer program product comprising a computer-readable storage medium (see, e.g., paragraph 184, “drive 1010 drives a removable recording medium 1011 such as a magnetic disk, an optical disc, a magneto-optical disk, or a semiconductor memory” [i.e., a computer-readable storage medium]) having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform (see, e.g., paragraph 186, “the program executed by the computer 1000 (CPU 1001) can be provided by being recorded in the removable recording medium 1011 serving as a package medium”): …
applying N-MR to … computations (see, e.g., paragraphs 30-33, 35 and 143, “triple modular redundancy is a redundant configuration technique in which modules (units) are triplexed for the purpose of achieving further reliability of a system.” [i.e., applying 3/N modular redundancy (3/N-MR) for triplexing/replicating modules/units/neurons to achieve reliability], “In this triple modular redundancy, three units with the same function are equipped and processing results thereof are passed through”, “FIG. 1 illustrates a configuration example of the triple modular redundancy. In FIG. 1, a unit (UNIT0) 90-1, a unit (UNIT1) 90-2, and a unit (UNIT2) 90-3 are provided as three units having the same function. Each unit performs a process on the same input and outputs a processing result thereof”, “performing a majority vote operation on the three processing results input from the units 90-1 to 90-3 and outputs the selected processing result”, “in the arithmetic operations of the neural network, if the triple modular redundancy is applied”, “the neuron is constituted by a multiplier” [i.e., applying 3/N-MR to arithmetic operations/computations of in each unit/neuron]).
determining, during a training phase of a neural network, a criticality for respective computations performed in each neuron within the neural network; and … a neuron having the criticality that is higher than a predetermined threshold, wherein the training phase of the network determines which of the respective computations contribute maximally to an overall network output.
In the same field, analogous art Jin teaches determining, during a training phase of a neural network, a criticality for respective computations performed in each neuron within the neural network (see, e.g., pages 86-88, “optimizations can be integrated into the training process with modified cost objective function and constraints so that weak synaptic connections can be automatically pruned” [i.e., determine, during a training process/phase, respective weakness or strengths - criticality of connections between each neuron within the neural network], “estimated the relevance of neuron nodes and then remove the least important ones during training, where the relevance of a unit is defined as the error when the unit is removed minus the error when it is left in place. … measure the ‘saliency’ of a weight by estimating the second derivative of the error with respect to the weight. … estimating the significance of a hidden neuron with a function of its input and output weights”, “When designing a … neural network, we … approximate the complex correlations between the input and output patterns provided in the training data set. … we may realize this trade-off by minimizing the total cost associated with the current network structure [103]: R(w) = Es(w) + λEc(w) … the λ can be regarded as a regularization parameter representing the relative importance” [i.e., determining, during training, criticality/relevance/salience/significance/importance for respective computations/functions performed in each neuron within the neural network based on neuron weights and errors resulting from the computations]); and … 
a neuron having a criticality higher than a predetermined threshold (see, e.g., pages 46, 87 and 190, “changing the weights and biases of all neurons until the network produces the desired output within a given error threshold” [i.e., a predetermined threshold], “estimated the relevance of neuron nodes and then remove the least important ones … the relevance of a unit is defined as the error [i.e., neuron importance is defined as error] when the unit is removed minus the error when it is left in place” [i.e., a relevant/important neuron is not removed and is a critical/important neuron], “criterion for all network structures [i.e., including neurons of the network], where the … error has achieved a reasonably small value (in this study 1% threshold is used).” [i.e., neuron having importance/criticality-inverse of error, higher than a threshold]), wherein the training phase of the network determines which of the respective computations contribute maximally to an overall network output (see, e.g., Table 4 - depicting a “Comparison of Reconfigurable Neuron Implementations” for different types of neurons and pages 86-88, “optimizations can be integrated into the training process with modified cost objective function and constraints”, “a method which estimated the relevance of neuron nodes and then remove the least important ones during training, where the relevance of a unit is defined as the error when the unit is removed minus the error when it is left in place.” [i.e., criticality/relevance/importance of each neuron/unit is determined during the training process/phase of the network to determine which of the respective computations performed by neurons/units contribute maximally to network accuracy – lowest error], “we … approximate the complex correlations between the input and output patterns provided in the training data set. We … carefully manage the training process and determine an appropriate trade-off between the training performance of MLP systems (i.e., accuracy of predicted outputs) … we may realize this trade-off by minimizing the total cost associated with the current network structure [103]: R(w) = Es(w) + λEc(w) … the λ can be regarded as a regularization parameter representing the relative importance” [i.e., network training determines which of the respective computations by neurons with lowest error contribute maximally to accurate predictions/predicted outputs, an overall network output]).
Sakaguchi and Jin are analogous art because they are both directed to configuring neural networks (see, e.g., Sakaguchi, Abstract and paragraph 4, and Jin, pages 3, 30 and 71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakaguchi to incorporate the teachings of Jin to provide “a Distributed Artificial Neural Network (DANN) architecture” (i.e., a neural network) that is “made up of a lightweight topological & algorithmic controller and a mass of highly independent, autonomic, smart neuron units.” (See, e.g., Jin, page 6). Doing so would have allowed Sakaguchi to leverage the DANN architecture to “significantly improve the system performance by maximizing the degree of neuron-level parallelism” and to greatly reduce “the data and control dependency between the central controller and all neurons, which provides a more flexible architectural infrastructure” than traditional artificial neural networks (ANNs), as suggested by Jin (See, e.g., Jin, page 6). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.
Although Sakaguchi in view of Jin substantially teaches the claimed invention, Sakaguchi in view of Jin is not relied on to teach selectively applying N-MR to the … computations in each neuron.
In the same field, analogous art Schuyler teaches selectively applying N-MR to the … computations in each neuron (see, e.g., FIGs. N-MR-1-3 on page 5 depicting an “N-MR” technique that “Replicate[s] each hidden neuron N times” and “Replicate[s] each hidden neuron connection for each new neuron” [i.e., applying N-MR to replication computations in each hidden neuron] and page 7, “We vary the amount of N-MR” [i.e., selective N-MR applied to a hidden level of a neural network to each hidden neuron]).
Sakaguchi, Jin and Schuyler are analogous art because they are each directed to configuring neural networks (see, e.g., Sakaguchi, Abstract and paragraph 4, Jin, pages 3, 30 and 71, and Schuyler, pages 6 and 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakaguchi in view of Jin to incorporate the teachings of Schuyler to provide a neural network accelerator that exploits modular redundancy for fault-tolerance (See, e.g., Schuyler, pages 1 and 6). Doing so would have allowed Sakaguchi in view of Jin to leverage CMOS scaling for improved performance and to use N-MR to leverage the potential for fault-tolerance in neural networks, as suggested by Schuyler (See, e.g., Schuyler, pages 2 and 11). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.
Although Sakaguchi in view of Jin and Schuyler substantially teaches the claimed invention, Sakaguchi in view of Jin and Schuyler is not relied on to teach selectively applying N-MR to the respective computations in each neuron.
In the same field, Li teaches selectively applying N-MR to the respective computations in each neuron (see, e.g., pages 2805, 2807-2808, 2810 and 2815, “NMR systems can be reconfigured to … dynamically form NMR subsystems … selective replication of tasks … ensure the reliability of each task by … selecting the proper type of processing elements”, “modify the reliability model of an NMR system by using … weighted voting. … we select the result from the core with the best core type. Consequently, the mathematical model of the total NMR system where N is equal to three, for example, should be modified as RNMR_modified (N = 3) = R1 + (1 − R1) · R2 · R3 (5) where R1, R2, and R3 represent reliability of single module execution on the best, second-best, and third-best core, respectively. Other cases of different N-value can be similarly calculated.”, “To achieve the required reliability of each task while minimizing the total number of redundant execution, we determine which cores to select in the system for NMR formulation based on the information given in the NMR table.”, “TMR, and 5-MR where the N-value is set to … 3, and 5, respectively. These schemes then formulate the NMR groups … Among different RMS applications that have the properties of iterative computation or repetitive operation, we choose the neural networks and k-means clustering for computation intensive and I/O intensive applications”, “The neural network computes a 5-input XOR function with three hidden layers. There are five neurons in each hidden layer. … There are two consecutive tasks, the weighted sum and the activation function, in each neuron. During the execution of the neural network, all the weighted sum tasks in the neurons within the same layer are parallel executed … After the weighted sum tasks complete, the tasks for activation function in different neurons are parallel executed.” [i.e., selectively applying N-MR to respective tasks/computations executed in each node/neuron in the neural network]).
Sakaguchi, Jin, Schuyler and Li are analogous art because they are each directed to configuring and choosing neural networks (see, e.g., Sakaguchi, Abstract and paragraph 4, Jin, pages 3, 30 and 71, Schuyler, pages 6 and 12 and Li, pages 2810 and 2815).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakaguchi in view of Jin and Schuyler to incorporate the teachings of Li to “implement N-modular redundant (NMR) subsystems” and “a variation-aware core-level redundancy scheme” that uses “NMR tables that store the degree of redundancy using mathematical models for systems” (See, e.g., Li, Abstract and page 2803). Doing so would have allowed Sakaguchi in view of Jin and Schuyler to use Li’s scheme and NMR tables to “achieve robust computation in many-core systems with inter-core variations and mixed workloads” and “to achieve high reliability” because “the proposed scheme can increase the reliability by 47.92% and achieve the energy saving of 39% compared with conventional core-level redundancy methods”, as suggested by Li (See, e.g., Li, Abstract and page 2803).

Regarding claims 2, 16 and 20, as discussed above, Sakaguchi in view of Jin, Schuyler and Li teaches the method of claim 1, the system of claim 15, and the computer program product of claim 19.
Sakaguchi further discloses executing a neural network program ... on an available computational hardware component (see, e.g., paragraphs 35, 112, 178 and 181, “in an arithmetic processing device configured to perform arithmetic operations of a neural network”, “arithmetic processing device 10 is a piece of equipment capable of performing arithmetic operations of the neural network on data that has been input”, “neural network processing unit 17 in the arithmetic processing device 10 (FIG. 8) performs arithmetic operations of the neural network”, “the above-described processes can be executed by hardware as well and also can be executed by software. In a case where the series of the processes is executed by software, a program constituting the software is installed in a computer. Herein, the computer includes a computer built into dedicated hardware” [i.e., executing/performing arithmetic operations of a neural network program on an available arithmetic processing device/equipment/computational hardware component]).
Although Sakaguchi substantially discloses the claimed invention, Sakaguchi is not relied on to explicitly disclose when the checker neural network is employed, executing … at least one checker neural network on an available computational hardware component, 
wherein the checker neural network is virtualized such that an accelerator connected to the checker neural network is time-multiplexed, 
further comprising, when the checker neural network is employed, during training, determining a correlation of the checker neural network; and
indicating a possible fault if a violation occurs, as determined by an accuracy recorder.
In the same field, analogous art Jin teaches when the checker neural network is employed, executing … at least one checker neural network on an available computational hardware component (as indicated above, “the checker neural network” has been interpreted as any “checker neural network”. Paragraph 19 of applicant’s specification discloses “the method can employ one of (or both of) the use of small neural network checkers (‘checker neural networks’)”. Therefore, “when the checker neural network is employed”, under the broadest reasonable interpretation (BRI), in light of the specification, is using any small neural network checker or checker neural network) (see, e.g., pages 55, 57 and 59, “fault-tolerant techniques are available, which can detect, mitigate, and correct many of soft errors and hard faults, such as … dual or triple modular redundancy (TMR), time-redundant computations or checkers … for ANNs”, “error detection (or called ‘diagnosis’) strategies applicable to ANN systems. Fault localization within the neural network is necessary to provide information for hardware reconfiguration in order to achieve system recovery [i.e., executing a neural network on available hardware] … use an output characteristics predictor, which is then compared (using a checker) … to guarantee continuous checking of results”, “neural operations are performed in the codeword space and, then, results are checked” [i.e., employ/use a checker neural network by executing it on an available hardware component]); 
wherein the checker neural network is virtualized such that an accelerator connected to the checker neural network is time-multiplexed see, e.g., pages 7, 57, 59, 103, 123, 143-145 and 176, “we propose a ‘neuron virtualization’ by abstracting away the direct connections between ANN [artificial neural network] controller and all physical neuron units, and inserting a flexible V2P neuron mapping block” [i.e., virtualized neural network], “error detection (or called ‘diagnosis’) strategies applicable to ANN systems … use an output characteristics predictor, which is then compared (using a checker) … to guarantee continuous checking of results”, “neural operations are performed in the codeword space and, then, results are checked” [i.e., the checker neural network] “we propose a Cache-Accelerated Adaptive Physical Neuron Allocation approach”, “the Cache-Accelerated V2P Mapper [Virtual-to-Physical neuron mapper, i.e., virtualized neural network] seems to be a good design choice in our experiments” [i.e., an accelerator is connected to the checker neural network], “we propose and implement a Bidirectional Time-Multiplexed Reusable ANN (BRANN) architecture to maximize the system's resource utilization by reusing neuron units for both the hidden layer and the output layer.”, “With those enhanced multi-purpose computational neuron nodes and the sophisticated time-multiplexing control techniques, this design option only requires around 1/3 logic resource … we … incorporated a set of independent, time-multiplexed, multi-purpose neuron nodes.”, “we proposed a bidirectional time-multiplexed neuron-reusable neural network design” [i.e., nodes and logic of the virtualized BRANN/neural network architecture/design, which includes the accelerator, are time multiplexed]),
further comprising, when the checker neural network is employed, during training, determining a correlation of the checker neural network (see, e.g., page 88, “we are essentially establishing a nonlinear model to approximate the complex correlations between the input and output patterns provided in the training data set. We need to carefully manage the training process and determine an appropriate trade-off between the training performance of MLP systems (i.e., accuracy of predicted outputs)” [i.e., determine a correlation during training]); and
indicating a possible fault if a violation occurs, as determined by an accuracy recorder (paragraphs 20 and 26 of applicant’s specification disclose “If a violation occurs, as determined by an Accuracy Recorder, then the overall system indicates the possibility of a fault. Such correlations may take the form of correlations for all expected input-output pairs or correlations across multiple input-output relationships.” and “the accuracy recorder 308 uses the correlation information 305 to determine a possible fault(s) 306.” Aside from the above-noted language and repeating the claim language, applicant’s specification does not define or provide examples of “an accuracy recorder”. Therefore, “an accuracy recorder”, under the BRI is any component or module that determines a fault such as a mismatch between expected inputs and outputs) (see, e.g., pages 55-56, 79 and 88, “fault-tolerant techniques are available, which can detect, mitigate, and correct many of soft errors and hard faults, such as parity or error correction codes (ECC), dual or triple modular redundancy (TMR), time-redundant computations or checkers”, “The error detection module takes charge of monitoring and detecting faults occurring within the neural network” [i.e., by an accuracy recorder/fault detection module], “ARANN architecture can ensure a smooth, accurate, and consistent recovery of neural network systems no matter when a completely unexpected fault is detected” [i.e., indicating a possible fault as detected/determined], “determine … accuracy of predicted outputs”).
Sakaguchi and Jin are analogous art because they are both directed to configuring neural networks (see, e.g., Sakaguchi, Abstract and paragraph 4, and Jin, pages 3, 30 and 71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakaguchi to incorporate the teachings of Jin to provide “a Distributed Artificial Neural Network (DANN) architecture” (i.e., a neural network) that is “made up of a lightweight topological & algorithmic controller and a mass of highly independent, autonomic, smart neuron units.” (See, e.g., Jin, page 6). Doing so would have allowed Sakaguchi to leverage the DANN architecture to “significantly improve the system performance by maximizing the degree of neuron-level parallelism” and to greatly reduce “the data and control dependency between the central controller and all neurons, which provides a more flexible architectural infrastructure” than traditional artificial neural networks (ANNs), as suggested by Jin (See, e.g., Jin, page 6). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

Regarding claim 3, as discussed above, Sakaguchi in view of Jin, Schuyler and Li teaches the method of claim 2.
Although Sakaguchi substantially discloses the claimed invention, Sakaguchi is not relied on to explicitly disclose wherein the correlation includes correlations for all expected input-output pairs.
In the same field, analogous art Jin teaches wherein the correlation includes correlations for all expected input-output pairs (see, e.g., page 88, “the standard performance measure, which is determined by both neural network structure and current input patterns. In back-propagation learning, it is typically defined as a[n] accumulated mean-square error of all output neurons and will be evaluated for each training input/output pair on an epoch-by-epoch basis.” [i.e., correlations measured/evaluated for all expected input/output pairs for all epochs]).
Sakaguchi and Jin are analogous art because they are both directed to configuring neural networks (see, e.g., Sakaguchi, Abstract and paragraph 4, and Jin, pages 3, 30 and 71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakaguchi to incorporate the teachings of Jin to provide “a Distributed Artificial Neural Network (DANN) architecture” (i.e., a neural network) that is “made up of a lightweight topological & algorithmic controller and a mass of highly independent, autonomic, smart neuron units.” (See, e.g., Jin, page 6). Doing so would have allowed Sakaguchi to leverage the DANN architecture to “significantly improve the system performance by maximizing the degree of neuron-level parallelism” and to greatly reduce “the data and control dependency between the central controller and all neurons, which provides a more flexible architectural infrastructure” than traditional artificial neural networks (ANNs), as suggested by Jin (See, e.g., Jin, page 6). 

Regarding claim 4, as discussed above, Sakaguchi in view of Jin, Schuyler and Li teaches the method of claim 2.
Although Sakaguchi substantially discloses the claimed invention, Sakaguchi is not relied on to explicitly disclose wherein the correlation includes correlations across multiple input-output relationships to provide an output in agreement with an original network at some percentage of a time, where a difference in a historical agreement of the neural networks indicates the fault.
In the same field, analogous art Jin teaches wherein the correlation includes correlations across multiple input-output relationships to provide an output in agreement with an original network at some percentage of a time (see, e.g., pages 55, 59, 77 and 88, “techniques are available, which can detect … faults, such as … time-redundant computations”, “concurrent error detection approaches … with time redundancy [i.e., for a time] … these methods repeat the same computation several times by using the system components in a different way for each repetition. Then the results are compared to detect the presence of errors”, “when the ANN system receives the updated error information indicating a new fault has been detected on one neuron, the fault has been there for a certain period of time”, “the standard performance measure, which is determined by both neural network structure [i.e., an original network] and current input patterns … a[n] accumulated mean-square error of all output neurons and will be evaluated for each training input/output pair on an epoch-by-epoch basis” [i.e., correlations across multiple input/output relationships to provide output in agreement with original network], “The back-propagation algorithm is considered to have converged when the absolute rate of change in the average squared error per epoch is sufficiently small. It is typically considered to be small enough to terminate the training process for the rate of change in the average squared error Eav(w) if it is roughly equal to or less than 1 percent per epoch” [i.e., a percentage of a time/epoch]), where a difference in a historical agreement of the neural networks indicates the fault (see, e.g., pages 7, 81 and 150, “the calculated performance errors, which is iteratively determined by the … input pattern or most recent epoch”, “unexpected faults can be detected timely, which means the faulty neuron can be detected and isolated within a reasonable time period after its occurrence, and accordingly it only influence the processing stages within one epoch rather than spreading over several epochs”, “once all input patterns have been used to train the neural network, which is usually denoted as a training epoch, the ANN system has to check whether the current error energy can meet the error tolerance” [i.e., difference in historical agreement over epochs indicates an unexpected fault/error]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakaguchi to incorporate the teachings of Jin to provide “a Distributed Artificial Neural Network (DANN) architecture” (i.e., a neural network) that is “made up of a lightweight topological & algorithmic controller and a mass of highly independent, autonomic, smart neuron units.” (See, e.g., Jin, page 6). Doing so would have allowed Sakaguchi to leverage the DANN architecture to “significantly improve the system performance by maximizing the degree of neuron-level parallelism” and to greatly reduce “the data and control dependency between the central controller and all neurons, which provides a more flexible architectural infrastructure” than traditional artificial neural networks (ANNs), as suggested by Jin (See, e.g., Jin, page 6). 

Regarding claim 5, as discussed above, Sakaguchi in view of Jin, Schuyler and Li teaches the method of claim 2.
Although Sakaguchi substantially discloses the claimed invention, Sakaguchi is not relied on to explicitly disclose wherein the checker neural network is at least an order of magnitude smaller in a size than the neural network being checked.
In the same field, analogous art Jin teaches wherein the checker neural network is at least an order of magnitude smaller in a size than the neural network being checked (paragraph 19 of applicant’s specification discloses “the method can employ one of (or both of) the use of small neural network checkers (‘checker neural networks’)”. Therefore, “the checker neural network”, under the BRI is any small neural network checker or checker neural network) (see, e.g., pages 55, 57, 64 and 85-86, “detect, mitigate, and correct many of soft errors and hard faults, such as … dual or triple modular redundancy (TMR), time-redundant computations or checkers … for ANNs”, “error detection (or called ‘diagnosis’) strategies applicable to ANN [artificial neural network] systems … use an output characteristics predictor, which is then compared (using a checker)” [i.e., checker ANN/neural network], “Unlike conventional hardware redundancy where redundant components are usually swapped in to replace the exactly identical faulty component, the proposed spare neurons … can be directly used in the neural network of a larger size [i.e., the neural network being checked] or can be disabled if a small scale network structure is desired” [i.e., the small scale, smaller checker neural network], “for obtaining good generalization capability … use the smallest system that will fit the data … we start with an arbitrary small MLP” [i.e., a multi-layer perceptron neural network for the checker that is an order of magnitude smaller than the network being checked]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakaguchi to incorporate the teachings of Jin to provide “a Distributed Artificial Neural Network (DANN) architecture” (i.e., a neural network) that is “made up of a lightweight topological & algorithmic controller and a mass of highly independent, autonomic, smart neuron units.” (See, e.g., Jin, page 6). Doing so would have allowed Sakaguchi to leverage the DANN architecture to “significantly improve the system performance by maximizing the degree of neuron-level parallelism” and to greatly reduce “the data and control dependency between the central controller and all neurons, which provides a more flexible architectural infrastructure” than traditional artificial neural networks (ANNs), as suggested by Jin (See, e.g., Jin, page 6). 

Regarding claim 6, as discussed above, Sakaguchi in view of Jin, Schuyler and Li teaches the method of claim 2.
Sakaguchi further discloses wherein neural network is executed on a first computational hardware component (see, e.g., paragraphs 35 and 112, “an arithmetic processing device configured to perform arithmetic operations of a neural network”, “The arithmetic processing device 10 is a piece of equipment capable of performing arithmetic operations of the neural network on data that has been input. The arithmetic processing device 10 is, for example … an information processing device such as a personal computer or a server” [i.e., the neural network is executed on a first computational hardware component/arithmetic processing device]).
Although Sakaguchi substantially discloses the claimed invention, Sakaguchi is not relied on to explicitly disclose the checker neural network is executed on a second computational hardware component.
In the same field, analogous art Jin teaches the checker neural network is executed on a second computational hardware component (see, e.g., pages 38, 55, 57 and 199, “augment the performance of hardware implementation of artificial neural networks by sufficiently utilizing the available resources on modern FPGAs”, “fault-tolerant techniques are available, which can detect, mitigate, and correct many of soft errors and hard faults, such as … checkers … for ANNs”, “error detection (or called ‘diagnosis’) strategies applicable to ANN [artificial neural network] systems … use an output characteristics predictor, which is then compared (using a checker)”, “ARANN would be capable of dynamically determining an optimal ANN structure and synaptic connections, as well as adaptively finding and incorporating available neuron resources to maintain the best achievable performance of the affected ANN system” [i.e., on a second resource/hardware component]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakaguchi to incorporate the teachings of Jin to provide “a Distributed Artificial Neural Network (DANN) architecture” (i.e., a neural network) that is “made up of a lightweight topological & algorithmic controller and a mass of highly independent, autonomic, smart neuron units.” (See, e.g., Jin, page 6). Doing so would have allowed Sakaguchi to leverage the DANN architecture to “significantly improve the system performance by maximizing the degree of neuron-level parallelism” and to greatly reduce “the data and control dependency between the central controller and all neurons, which provides a more flexible architectural infrastructure” than traditional artificial neural networks (ANNs), as suggested by Jin (See, e.g., Jin, page 6). 

Regarding claim 7, as discussed above, Sakaguchi in view of Jin, Schuyler and Li teaches the method of claim 2.
Although Sakaguchi substantially discloses the claimed invention, Sakaguchi is not relied on to explicitly disclose wherein the neural network and the checker neural network are executed on a single computational hardware component.
In the same field, analogous art Jin teaches wherein the neural network and the checker neural network are executed on a single computational hardware component (see, e.g., pages 31-32, 55, 57 and 84, “Run-Time Reconfiguration Artificial Neural Network (RRANN) … The RRANN was built on a FPGA board connected to the host PC, which stores all configuration information for the FPGAs, monitors the progress of each stage of execution, and supplies the appropriate configuration data to the FPGA board” [i.e., the neural network and checker are executed on a single host PC/hardware component],“fault-tolerant techniques are available, which can detect, mitigate, and correct many of soft errors and hard faults, such as … checkers … for ANNs”, “error detection (or called ‘diagnosis’) strategies applicable to ANN [artificial neural network] systems … use an output characteristics predictor, which is then compared (using a checker)”, “incorporate the structural optimization of neural networks into the ARANN platform” [i.e., a single hardware platform]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakaguchi to incorporate the teachings of Jin to provide “a Distributed Artificial Neural Network (DANN) architecture” (i.e., a neural network) that is “made up of a lightweight topological & algorithmic controller and a mass of highly independent, autonomic, smart neuron units.” (See, e.g., Jin, page 6). Doing so would have allowed Sakaguchi to leverage the DANN architecture to “significantly improve the system performance by maximizing the degree of neuron-level parallelism” and to greatly reduce “the data and control dependency between the central controller and all neurons, which provides a more flexible architectural infrastructure” than traditional artificial neural networks (ANNs), as suggested by Jin (See, e.g., Jin, page 6). 

Regarding claim 8, as discussed above, Sakaguchi in view of Jin, Schuyler and Li teaches the method of claim 7.
Although Sakaguchi substantially discloses the claimed invention, Sakaguchi is not relied on to explicitly disclose wherein the single computational hardware component is one of: time-multiplexed; and capable of processing multiple simultaneous requests.
In the same field, analogous art Jin teaches wherein the single computational hardware component is capable of processing multiple simultaneous requests (see, e.g., pages 71, 169 and 177, “improve the system performance by maximizing the degree of neuron-level parallelism throughout the ANN training/functioning processes, where all arithmetic operations and data access are carried out simultaneously in each neuron unit”, “all involved neuron nodes will enter a particular stage during the whole training/functioning process of neural networks and conduct some sort of operations simultaneously”, “the activation signals and the operational instructions from ANN controller will be distributed to those involved physical neurons simultaneously.” [i.e., capable of processing multiple requests/operations simultaneously]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakaguchi to incorporate the teachings of Jin to provide “a Distributed Artificial Neural Network (DANN) architecture” (i.e., a neural network) that is “made up of a lightweight topological & algorithmic controller and a mass of highly independent, autonomic, smart neuron units.” (See, e.g., Jin, page 6). Doing so would have allowed Sakaguchi to leverage the DANN architecture to “significantly improve the system performance by maximizing the degree of neuron-level parallelism” and to greatly reduce “the data and control dependency between the central controller and all neurons, which provides a more flexible architectural infrastructure” than traditional artificial neural networks (ANNs), as suggested by Jin (See, e.g., Jin, page 6). 

Regarding claim 9, as discussed above, Sakaguchi in view of Jin, Schuyler and Li teaches the method of claim 2.
Although Sakaguchi substantially discloses the claimed invention, Sakaguchi is not relied on to explicitly disclose wherein the available computational hardware component comprises one accelerator producing both an output of the neural network and an output of the checker neural network.
In the same field, analogous art Jin teaches wherein the available computational hardware component comprises one accelerator producing both an output of the neural network and an output of the checker neural network (see, e.g., pages 26, 103 and 123, “From a perspective of architectural acceleration, Hellmich and Klar [105] described an FPGA based simulation acceleration platform”, “we propose a Cache-Accelerated Adaptive Physical Neuron Allocation approach”, “the Cache-Accelerated V2P Mapper [Virtual-to-Physical neuron mapper] seems to be a good design choice in our experiments and has been used in all of our experiments thereafter.” [i.e., the physical platform/computational hardware includes an accelerator and is used to produce outputs from all experiments]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakaguchi to incorporate the teachings of Jin to provide “a Distributed Artificial Neural Network (DANN) architecture” (i.e., a neural network) that is “made up of a lightweight topological & algorithmic controller and a mass of highly independent, autonomic, smart neuron units.” (See, e.g., Jin, page 6). Doing so would have allowed Sakaguchi to leverage the DANN architecture to “significantly improve the system performance by maximizing the degree of neuron-level parallelism” and to greatly reduce “the data and control dependency between the central controller and all neurons, which provides a more flexible architectural infrastructure” than traditional artificial neural networks (ANNs), as suggested by Jin (See, e.g., Jin, page 6). 

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record, listed on the accompanying PTO-892 Notice of References Cited form, and not relied upon is considered pertinent to applicant's disclosure.
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.K.B./Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125